Citation Nr: 1411001	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  07-31 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for a urethra disability, to include bladder and bowel incontinence, as a result of VA surgical treatment in 1963 and 1972.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel
INTRODUCTION

The Veteran served on active duty from December 1942 to January 1946 and October 1950 to October 1957. 

The appeal comes before the Board of Veterans' Appeals (Board) from a rating decision rendered in June 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In February 2010, the Veteran testified at a Travel Board hearing before the undersigned. A transcript of this hearing is associated with the claims folder.  In May 2013, the Board remanded for additional development and due process concerns.

The Veteran, in a February 2013 statement, appears to be raising a claim of entitlement to a permanent and total rating effective October 29, 1959, on the basis of clear and unmistakable error.  As this claim has not been adjudicated by the RO, it is hereby referred to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran does not have an additional urethra disability, to include bladder and bowel incontinence, as a result of VA surgical treatment in 1963 and 1972.  





CONCLUSION OF LAW

The criteria for entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for a urethra disability, including bowel and bladder incontinence, as a result of VA surgical treatment in 1963 and 1972, have not been met. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The RO's January 2009 letter advised the Veteran of the elements of the notice requirements for a claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman, 19 Vet. App. at 486.  Accordingly, the RO effectively satisfied the notice requirements with respect to the issue on appeal.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained available VA treatment records and VA examination reports, assisted the Veteran in obtaining evidence, and afforded him the opportunity to present testimony, statements, and evidence.  All known, identified, and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA has afforded the Veteran VA examinations with respect to his claim. The Board finds that the VA examinations obtained in this case are adequate, as they are predicated on an examination of the Veteran and/or a full reading of the private and VA medical records in the Veteran's claims file. VA also obtained opinions in April 2009 and  October 2013.  The Board finds each physician's determination that there was no instance of fault on the part of VA in performing the surgeries is probative because each is supported by rationale which is consistent with the record.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board also finds the October 2013 opinion as to whether the urinary symptoms are related to the surgeries is probative because it is supported by rationale which is consistent with the record.  The Board acknowledges that the October 2013 opinion report states that the Veteran's incontinence was due to urinary retention and that the Veteran had "two major reasons for urinary retention: enlarged prostate and bladder neck obstruction, either one of which are related to his multiple hernia repairs."  Although the record states "either," implying that the hernia repair was a cause of the urinary retention, the context of the opinion and the ultimate conclusion clearly indicate that the use of "either" is a mistake and that the examiner  did not believe the urinary retention was related to either surgery.  Thus, the Board finds the internal inconsistency created by the use of "either" does not render the opinion inadequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. This matter was previously before the Board in May 2013, when it was remanded for medical opinion.  The requested development was completed.  Stegall v. West, 11 Vet. App. 268 (1998).  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Entitlement to Compensation Benefits Pursuant to 38 U.S.C.A. § 1151 

The Veteran is claiming entitlement to compensation under 38 U.S.C.A. § 1151 . Specifically, he asserted that he has an additional urethra disability, to include bladder and bowel incontinence, as a result of VA surgical treatment in 1963 and 1972. 

Compensation under 38 U.S.C.A. § 1151 shall be awarded for a qualifying additional disability as caused by improper VA treatment. For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility. In addition, the proximate cause of the disability must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable. 38 U.S.C.A. § 1151 (West 2002). Thus, the veteran is required to show an element of fault on the part of the VA in addition to showing that the VA treatment resulted in additional disability. 

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment. VA considers each involved body part or system separately. 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability. Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent. Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 . Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent. 38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).  
The Veteran underwent in-service hernia procedures in 1951, 1955, and 1956. In a January 1956 profile, a VA physician detailed that the Veteran had extremely weak and thin muscles of the lower abdomen and was disqualified from activities which would cause abdominal wall strain like heavy lifting and manual labor. 

VA surgical treatment notes dated in April 1963 showed a final diagnosis of bilateral recurrent inguinal hernia, operated and improved. Additional VA clinical records dated from October to December 1963 list final diagnoses of recurrent right inguinal hernia (treated and improved) and draining sinus from previous herniorrhaphy (treated and improved). The clinical records do not reveal any complaints of urinary or bowel dysfunction.  An August 1963 statement from the Veteran reporting symptoms he believed associated with his status-post hernia repairs also did not report urinary or bowel dysfunction.  

A March 1965 VA examination record, conducted to determine the Veteran's status-post hernia repairs, reveals no findings or histories of bowel or urinary abnormality.  

A January 1972 VA hospital summary details that the Veteran underwent a sigmoidoscopy and right inguinal herniorrhaphy with fascia lata repair. Consent forms dated and signed in January 1972 for those procedures were associated with the record. Additional VA inpatient clinical records dated in January 1972 detailed complaints of scrotum pain. A history obtained before surgery showed no change in bowel habits and no symptoms of urinary tract obstruction. A February 1972 VA examination record, conducted to determine the Veteran's status-post hernia repairs, reveals no findings or histories of bowel or urinary abnormality.  Rather, the record indicates that the Veteran denied digestive or urology symptom and that the prostate was of normal size and consistency.  

A May 1974 VA examination record, conducted to determine the Veteran's status-post hernia repairs, reveals no findings or histories indicative of bowel or urinary abnormality.  

In a March 1976 examination report, the Veteran complained of left inguinal hernia and problems in voiding with a two year history of hesitancy, occasional dribbling, and nocturia times two or three times with a gradual progression of diminishment of his urinary stream. The VA physician's impression was benign prostatic hypertrophy versus a mild prostatitis. An August 1976 VA examination report showed diagnoses of left inguinal hernia and benign prostatic hypertrophy. 

VA treatment records dated in 1979 as well as a January 1980 VA examination report show findings of a left inguinal hernia. 

A June 1985 discharge summary from a private medical facility reveals that the Veteran underwent a left incarcerated inguinal hernia repair and resection of a hydrocele of the left testicle. The Veteran's postoperative course was noted to be complicated by urinary retention requiring Foley catheter. Flat film of the abdomen and intravenous pyelogram revealed partially obstructing left urethral calculus. 

A June 1987 VA examination report showed complaints of trouble voiding "at times." 

Private treatment records from multiple providers show treatment for the following conditions: chronic left renal lithiasis (April 1991); prostatic hypertrophy and symptomatic prostatitis (February 1993); polyuria (May 1994); change in bowel habits (December 1997); loose bowel movements and focal mild acute cryptitis (January 1998); prostatic enlargement with evidence of bladder neck obstruction (December 1998); complaints of bladder retention (December 2000); changes consistent with chronic bladder outlet obstruction (January 2001); benign prostatic hypertrophy, urinary retention, and transurethral resection of the prostate (January 2001); left ureteral calculus and stent (March 2001); nocturnal enuresis (October 2001); elevated albumin/creatinine ratio (September 2002); and elevated micro albumin (January and May 2003). 

VA treatment records dated from 2003 to 2009 detail findings of urinary incontinence without sensory awareness, status post TURP (transurethral reduction of the prostate) with urge incontinence and erectile dysfunction, benign prostatic hypertrophy with urinary obstruction, urinary retention secondary to hypotonic bladder, and elevated PSA (prostate specific antigen). In a November 2004 treatment record, it was noted that use of Flomax made the Veteran incontinent. 

Private treatment records dated in October 2006 and February 2007 show final diagnoses of incontinence, elevated PSA, benign prostatic hypertrophy with obstructive uropathy, status post TURP, history of bilateral inguinal hernias, erectile dysfunction, and history of bladder neck obstruction. 

In a March 2008 VA genitourinary examination, the Veteran gave a medical history that endorsed general systemic symptoms like anorexia, nausea, fever, fatigue, and chills due to genitourinary symptoms. He complained of urinary symptoms including urgency, dysuria, straining, urine retention, increased frequency, and leakage with self-catheterization. It was noted that he had a history of recurrent urinary tract infections, intermittent intensive management, and urinary retention. Physical examination findings were listed as normal bladder, urethra, penis, and left testicle with absent right testicle. 

In a September 2008 VA digestive conditions examination report, the Veteran indicated that he lost his right testicle during one of his Lake City VA Medical Center hernia repairs as there were some complications involving his artery. The examiner diagnosed recurrent bilateral inguinal hernioplasties with residual tenderness of scars and pain and atrophy of the right testicle. 

Additional VA treatment records dated from 2006 to 2009 reflect findings of moderate hydronephrosis of the left kidney and hydroureter, persistent prostatitis, status post TURP with residual prostatic obstruction and possible regrowth, elevated PSA, chronic urinary retention, suspected bladder tumor, and bladder or ureteral stone. In November and December 2006, the Veteran complained of chronic sleep problems, wearing diapers for urinary incontinence, and obsessional thinking related to health. 

Additional private treatment records dated in January and April 2009 noted findings of prostate cancer, diabetes mellitus with renal manifestation, and chronic kidney disease. 

In an April 2009 VA genitourinary examination report, the examiner noted the Veteran's claim that his 1963 and 1972 VA hernia surgeries caused his chronic urinary retention. The Veteran reported that he has to self-catheterize due to urinary retention and still suffers from incontinence. The examiner noted no general systemic symptoms due to genitourinary disease. He listed urinary symptoms including urgency, hesitancy, weak or intermittent stream, urine retention, increased frequency, urinary leakage, history of recurrent urinary tract infections, history of obstructed voiding, constant catheterization, history of hydronephrosis, and erectile dysfunction. Physical examination findings were listed as normal bladder, urethra, left testicle, and perianal sensation. The examiner noted completely atrophic right testicle, tender on examination. The examiner diagnosed benign prostatic hypertrophy with urinary retention and overflow incontinence. After reviewing the claims file and examining the Veteran, the examiner opined that urinary retention and overflow incontinence was less likely as not caused by or a result of hernia surgery. Rationale for the opinion included a notation of no change in bowel habits or symptoms of urinary tract obstruction in January 1972 as well as the fact that there was not increased urinary frequency and voiding difficulty until 1999. Thereafter, the examiner concluded that there was no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA. 

Another opinion was obtained in October 2013.  The physician noted that the opinion was based on review of the record and discussion with the Veteran.  The physician reported that the Veteran was "unable to specifically recall when his symptoms of urinary hesitancy, nocturia, and urinary incontinence actually had their onset, giving several different possible time frames over the course of a one-hour long discussion."  The physician determined that it was "not as likely as not (less than 50% probability)" that the Veteran has a urethra disability to include bladder and bowel incontinence, as a result of hernia surgeries performed by the VA.  The physician further determined that the VA did not fail to exercise the degree
of care that would be expected of a reasonable health care provider or
furnish such care without the Veteran's informed consent.  The physician explained that the discharge summaries and VA medical records give no
indication that less than standard of care was provided at any time.

The physician noted that the Veteran is known to have benign prostatic hypertrophy with multiple TURP procedures and that a nephrotomogram/IVP done January, 2001 showed "prosthetic enlargement with evidence of bladder neck obstruction."  The physician explained that the Veteran's urinary incontinence is overflow incontinence due to urinary retention. The physician added that the Veteran had two major reasons to have urinary retention: enlarged prostate and bladder neck obstruction.  The physician noted that the record indicated that the Veteran started to experience the symptoms years after the hernia repairs performed by VA.  Thus, the physician found the Veteran's urinary incontinence is neither due to nor aggravated by his recurrent hernia repair surgeries.

In support of this conclusion, the physician noted that the first mention of urinary tract symptoms is March 1976, when the Veteran reported an approximately two year history of hesitancy, occasional dribbling, and nocturia with a gradual progression of diminishing of his urinary stream. The physician further noted that the complaints were then attributed to "benign prostatic hyperplasia versus a mild prostatitis."  The physician reiterated that the Veteran's VA medical record prior to this date is silent for urinary incontinence or nocturia.  The physician also noted that the VA medical record is silent for any indication that the Veteran had an
adverse outcome from his hernia surgeries with regard to urinary tract
symptoms.  The physician acknowledged that the Veteran developed a draining sinus tract that required debridement under anesthesia, but reported that this event  is a foreseeable, not unexpected potential complication of this surgery. The physician found no indication within the VA medical record that the Veteran received below standard of care treatment at any time during his surgeries, recovery periods, or follow-up.  Therefore, the physician found the Veteran's urinary incontinence is neither due to nor aggravated by his recurrent hernia repair surgeries.

Upon consideration of the totality of the evidence of record, the Board finds that a grant of compensation, pursuant to 38 U.S.C.A. § 1151, for an additional urethra disability, to include bladder and bowel incontinence, is not warranted because the probative evidence does not suggest the surgeries performed by VA caused or aggravated  a urethra disability.  The surgical and follow-up records associated with the VA-performed surgeries in 1963 and 1972 reveal no findings or histories of incontinence, the first history of incontinence places its onset two years after the 1972 surgery and attributes its cause to a prostate abnormality rather than surgery, and a VA examiner provided a probative opinion in October 2013 that the urethra disability was not caused or aggravated by either surgery.  There is no contrary medical opinion of record, linking the urethra disability to either surgery.  

The Veteran currently reports incontinence immediately after each surgery.  Although the Veteran is competent to report this history, the Board finds it is not credible as it is contradicted by the history provided in 1976 of an onset of incontinence approximately two years earlier and is inconsistent with the absence of a history of incontinence or other symptoms associated with the current urethra disability when asked about the status-post hernia repairs during examinations in 1965, 1972, and 1974.  As such, the Board finds the Veteran's histories are not probative evidence linking the incontinence to the VA-performed surgery.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Merely showing that the Veteran developed incontinence several years subsequent to the VA-performed surgery is not sufficient to establish causation. Although the Veteran has offered his opinion that his urethra disability, which developed subsequent to the VA-performed surgeries, was due to the VA-performed surgeries, the record does not suggest that the Veteran is competent to render that opinion:  that is a determination that requires specialized medical knowledge. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Moreover, such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal. The Board attaches greater probative weight to the clinical findings than to his statements. Cartwright, 2 Vet. App. at 25.

In summary, the competent medical evidence does not show that the Veteran has an additional disability due to medical treatment provided by the VA in 1963 or 1972. Accordingly, the Board concludes that the criteria for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for a urethra disability, to include bladder and bowel incontinence, as a result of VA surgical treatment in 1963 and 1972 are not met, and the claim must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for a urethra disability, to include bladder and bowel incontinence, as a result of VA surgical treatment in 1963 and 1972, is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


